Citation Nr: 1325468	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right ankle disability, to include as due to service-connected chondromalacia of the right knee. 

3.  Entitlement to service connection for a left ankle disability, to include as due to service-connected chondromalacia of the right knee.  

4.  Entitlement to service connection for a left knee disability, to include as due to service-connected chondromalacia of the right knee.  

5.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Board remanded this case for the Veteran to be afforded a Board hearing.  In May 2013, the Veteran testified before the undersigned via video conference from the RO.  

The issue of whether new and material evidence has been received to reopen the claim of service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

All of the issues are addressed in the REMAND.  The case is to be forwarded to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran maintains that he has ankle, knee, and right shoulder disabilities which are the result of rigorous inservice physical and athletic activities.  The Veteran was treated during service for ankle, knee and shoulder problems.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that in light of the treatment for ankle, knee and shoulder complaints during active duty as well as the Veteran's current lay testimony of continued medical problems with those joints, he should be afforded a VA examination.  Although private opinions on file address some nexus issues, they appear to be based on a limited review of  historical information. 

At his hearing, the Veteran also testified that his service-connected right knee debility had worsened and that his VA examination did not adequately assess his level of disability.  The Board notes that the Veteran's right knee was most recently examined by VA in December 2007, with an addendum opinion provided in April 2008.  The  April 2008 opinion stated that it was at least as likely as not that the Veteran's current laxity was the result of a post-service 2002 injury to the right knee.  However, the Veteran's representative asserts that the underlying examination was inadequate and not consistent with private assessments.  Also, that examination is over 5 years old.  Thus, the Veteran should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a joints examination to determine the nature and etiology of any current right shoulder, bilateral ankle, and left knee disabilities.  The contact letter which informs the Veteran of the scheduled examination should be made a part of the record.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder, ankle and left knee disabilities had their clinical onset during service or is related to any in-service disease, event, or injury, and if arthritis was present in the initial post-service year.  The examiner should comment on the inservice treatment for shoulder,  ankle and left knee complaints.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any ankle and left knee disabilities are proximately due to, or the result of, the service-connected right knee disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current  ankle and left knee disabilities are permanently aggravated by the Veteran's service-connected right knee disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's ankle and left knee disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The contact letter which informs the Veteran of the scheduled examination should be made a part of the record.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion studies. The examiner should also, in accordance with DeLuca, supra, indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  The examiner should address whether any instability present is related to the Veteran's chondromalacia, to post-service work-related injury, to both, and should also indicate if the symptoms cannot be distinguished from the service-related knee disability and the post-service knee injury. 

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the right knee.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


